                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                    5: 18-CV-219-D

LAURA PONTONES , on behalf of herself           )
and all others similarly situated,              )
                                                )
               Plaintiff,                       )
                                                )
               V.                               )                     ORDER
                                                )
SAN JOSE RESTAURANT,                            )
INCORPORATED, et al. ,                          )
                                                )
                Defendants.                     )


       This case comes before the court for the scheduling of the court-hosted settlement

conference to be held in this case. Pursuant to the information from the parties regarding their

availability (see D.E. 187), the court-hosted settlement conference shall be subject to the

following arrangements:

       1.      The settlement conference will be held on 27 September 202 1 in the Terry

Sanford Federal Building and Courthouse, 310 New Bern Avenue, Raleigh, North Carolina,

beginning at 10:00 a.m. in the Sixth Floor Courtroom.

       2.      The persons specified in Local Civil Rule 101.2(d)(l), E.D.N.C. shall attend the

settlement conference in person unless excused by the court. An appropriate motion shall be

filed with the court no later than 7 September 2021 if any such person seeks to be excused from

in-person attendance. The motion shall state the position of the other parties with respect to the

motion. Failure to attend in person without the court's prior permission can result in the

imposition of sanctions. Any required attendees excused from attendance in person may be




            Case 2:21-cv-00004-BO Document 28 Filed 08/26/21 Page 1 of 2
required to attend the entire settlement conference virtually through the court-based Cisco

Meeting System ("CMS").

       3.       "As part of th[e] settlement conference, the parties can present evidence and

arguments to Judge Gates concerning the joint employment issue and related litigation risks to

each side concerning the collective action issues and class action issues." 16 Aug. 2021 Ord.

(D.E. 185) 2.    In accordance with this directive, plaintiff and defendants, respectively, may

submit directly to the chambers of the undersigned Magistrate Judge, without need of service on

opposing parties, a statement of their positions on the foregoing issues and any other issues that

are the subject of the settlement conference, including supporting evidence and argument. The

parties shall not include with any such statements copies of any briefs or evidence previously

filed, but may cite to such materials in their statements. Any such statements shall be received,

whether by regular mail, email (documents_USMJ_Gates@nced.uscourts.gov), or other means,

no later than 16 September 2021.

       4.       The settlement conference shall be governed by the provisions of Local Civil Rule

101.2, E.D.N.C., except as otherwise provided herein.

       SO ORDERED, this 26th day of August 2021 .




                                                2

            Case 2:21-cv-00004-BO Document 28 Filed 08/26/21 Page 2 of 2
